United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-61030
                          Conference Calendar



DON FAIRFIELD,


                                      Plaintiff-Appellant,

versus

WARDEN YUSUFF; KATHLEEN HAWK SAWYER, Bureau of
Prisons Director,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:02-CV-117-RG
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Don Fairfield, federal prisoner # 00875-018, appeals the

district court’s dismissal of his petition for a writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2241.     Fairfield’s petition

stemmed from his conviction and sentence for assaulting an

employee of the United States Postal Inspection Service with a

deadly weapon in violation of 18 U.S.C. § 111.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-61030
                                  -2-

     The district court did not err in dismissing the petition.

All of Fairfield’s claims pertain to alleged errors that occurred

at or prior to sentencing, and thus are not cognizable under 28

U.S.C. § 2241.     See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.

2000).   Fairfield’s claims also do not satisfy the test for

filing a 28 U.S.C. § 2241 petition pursuant to the 28 U.S.C.

§ 2255 savings clause.     See Henderson v. Haro, 282 F.3d 862, 863

(5th Cir. 2002).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.   All outstanding motions are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.